Citation Nr: 0122615	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than March 29, 1998, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 RO decision that 
granted service connection for tinnitus, effective March 29, 
1999.  The veteran appealed for an earlier effective date for 
service connection.  In an August 2000 decision, the RO 
assigned an earlier effective date of March 29, 1998 for 
service connection for tinnitus.  The veteran continues to 
appeal for an even earlier effective date for service 
connection.  In June 2001, a videoconference was conducted 
before the Board.  


FINDINGS OF FACT

On June 16, 1971, the RO received the veteran's original 
claim seeking, in pertinent part, service connection for 
ringing in the left ear (i.e., tinnitus).  This claim 
remained pending until recent RO action which granted service 
connection for tinnitus, effective March 29, 1998.


CONCLUSION OF LAW

An earlier effective date of June 16, 1971 is warranted for 
the award of service connection for tinnitus.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran served on active duty in the United States Army 
from November 1962 to November 1964.  Thereafter he served in 
the United States Army Reserve.

On June 16, 1971, the RO received the veteran's application 
for compensation, VA Form 21-526, claiming service connection 
for "[p]ossible loss of hearing in left ear and permanent 
ringing noise in same ear."  He maintained that the 
condition was due to noise from pistol range practice during 
weekend drill with the Reserve in May 1966.

In support of his claim, the veteran submitted a May 1971 
letter (with an attached June 1966 audiometeric study) from 
George Roach, M.D.  Dr. Roach noted he had seen the veteran 
in early June 1966, at which time he complained of ringing in 
the left ear following firing of pistols during Army Reserve 
training two days earlier, and the veteran then felt that his 
problem was due to the pistol being fired by the man next to 
him.  The doctor noted that the June 1966 audiogram showed 
high frequency hearing loss in the left ear.

The Board notes that the veteran claimed his left ear problem 
was from his monthly weekend drill in the Reserve, and such a 
weekend drill is classified as "inactive duty training" and 
not "active duty for training."  "Active duty for training" 
in the Reserve typically includes a two-week annual training 
period.

After the veteran filed his initial claim, the RO asked the 
service department to verify any weekend drill in May 1966.  
In a September 1971 response, the service department said 
records did not show active duty for training in May 1966, 
but showed a period of active duty for training in October 
1966.  The service department did not indicate whether or not 
there was a weekend drill (inactive duty training) in May 
1966.

An October 1971 VA examination noted some diminished hearing 
in the left ear at high frequencies.

In November 1971, the RO issued a rating decision that denied 
service connection for defective hearing of the left ear.  
That rating decision stated that the service department has 
certified that records showed no active duty for training 
during May 1966.  The RO rating decision did not address the 
claim for service connection for ringing in the left ear 
(i.e., tinnitus).  Notice of this decision to deny service 
connection for defective hearing of the left ear was sent to 
the veteran by letter dated in December 1971.  In February 
1972, the veteran filed a timely notice of disagreement.  
Thereafter, the RO issued a statement of the case in January 
1972 on the issue of service connection for defective hearing 
of the left ear.  No substantive appeal was filed by the 
veteran.

In December 1973, the veteran again claimed service 
connection for hearing loss.  In support of his claim, he 
submitted numerous lay statements indicating that he had 
complaints of ringing and hearing loss of the left ear after 
an Army Reserve weekend training drill at a pistol firing 
range in late May 1966.  In September 1974, the service 
department reported that during the month of May 1966 the 
veteran was in drill status with the Reserve.  A VA 
audiological examination in November 1974 noted the veteran's 
history of hearing loss and tinnitus since "1961" secondary 
to noise trauma.  The report concluded with a diagnosis of 
sensorineural hearing loss of the left ear.  

In November 1974, the RO issued a rating decision that 
granted service connection and a noncompensable rating for 
defective hearing of the left ear.  The RO did not address 
the issue of service connection for tinnitus.

On March 29, 1999, the RO received a claim from the veteran 
in which he requested increased compensation for service-
connected hearing loss.  

A letter from the veteran's private audiologist, dated in 
June 1999, noted his history of exposure to loud explosion 
and gunfire noise while in the service.  The report noted a 
diagnosis of left ear hearing loss only and tinnitus.  The 
report also noted that the tinnitus is constant, mild to 
moderate in intensity, and in the left ear only.  The 
examiner also noted that the tinnitus was secondary to the 
veteran's hearing loss.

In October 1999, the RO denied a compensable rating for left 
ear hearing loss.  The RO granted service connection and a 10 
percent rating for tinnitus effective from March 29, 1999.  
The veteran appealed for an earlier effective date for 
service connection for tinnitus.  In August 2000, the RO 
granted an earlier effective date of March 29, 1998 (one year 
prior to the March 29, 1999 claim) for service connection for 
tinnitus; the RO reasoned that such was warranted under the 
provisions of 38 C.F.R. § 3.114 concerning liberalizing 
change of law or VA issue.  In written statements and in 
testimony at a June 2001 Board hearing, the veteran and his 
representative argued, in part, that service connection for 
tinnitus should be effective from June 16, 1971, when the 
initial claim was filed.  

II.  Analysis

The file shows that, with respect to the veteran's claim, 
there has been satisfactory compliance with the notice and 
duty to assist requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159).

The veteran is seeking an effective date earlier than March 
29, 1998 for the grant of service connection for tinnitus.  
Tinnitus is the medical term for a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  See Dorland's 
Illustrated Medical Dictionary, 1714 (28th ed. 1994).  

The claim received by the RO on June 16, 1971 included a 
claim for ringing in the left ear (i.e., tinnitus).  The RO 
did not adjudicate the claim for service connection for 
tinnitus at that time, or at any later time, until the recent 
rating action which granted service connection tinnitus.  As 
a result, the June 16, 1971 claim for service connection for 
tinnitus remained in pending status (see 38 C.F.R. § 3.160) 
and controls the effective date for service connection.  

The law provides, in pertinent part, that when a claim for 
service connection is filed more than a year after service 
(as in the present case) the effective date for service 
connection is the date of VA receipt of the claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  The veteran's 
claim for service connection for tinnitus was received by the 
RO on June 16, 1971, and that is the proper effective date 
for service connection in this case.

Service connected status for a disability, and the percentage 
rating to be assigned for such disability (including 
different percentage ratings for different periods of time 
since the effective date of service connection), are separate 
issues.  See, e.g., Fenderson v. West, 12 Vet. App. 119 
(1999); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
In addressing the issue of the proper effective date for 
service connection for tinnitus, the RO appears to have 
improperly inserted the separate issue of the percentage 
evaluation to be assigned for tinnitus.  The law did not 
prohibit service connection for tinnitus when the veteran 
filed his initial claim on June 16, 1971, and the effective 
date of service connection for tinnitus is not affected by 
the fact that the criteria for a compensable rating for 
tinnitus have changed over the years.  Staged ratings for 
tinnitus (different percentage ratings for different periods 
of time since the effective date of service connection), 
based on the facts found and the different versions of the 
rating criteria for tinnitus over the years (see past and 
current versions of Diagnostic Code 6260) may well be 
indicated in the present case.  See VAOPGCPREC 3-2000 (new 
rating criteria may only be applied as of their effective 
date); Fenderson, supra (staged ratings).  However, the issue 
of the percentage evaluation for tinnitus, since the 
effective date of service connection, is not on appeal at 
this time; the RO is responsible for making that initial 
rating decision.

In sum, the Board finds that an earlier effective date of 
June 16, 1971, for the grant of service connection for 
tinnitus, is warranted.  The RO will take necessary action to 
evaluate tinnitus during the time period since service 
connection became effective on June 16, 1971.


ORDER

An earlier effective date of June 16, 1971, for service 
connection for tinnitus, is granted. 




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

